Exhibit 10.34

 

CONSULTING AGREEMENT

 

The parties to this Consulting Agreement (Agreement) are Planar Systems, Inc.
(“Planar”) and Balaji Krishnamurthy (“Consultant”). Effective date is
September 26, 2005.

 

1. Duties. Planar engages Consultant to be available for and to provide
consulting services and advice on an as needed basis (“Services”).

 

2. Term. The term of this Consulting Agreement shall be from the effective date
until September 26, 2006.

 

3. Payment. Consultant agrees to be available for up to two days a month during
the Term to perform Services requested. Planar shall pay Consultant a consulting
fee of $4,000.00 per day for each day of Services performed by Consultant at the
request of Planar, payable within 10 days of the completion of performance of
the Services. In addition, Consultant will be reimbursed for reasonable travel
and incidental expenses incurred in execution of requested Services. Consultant
agrees that such compensation will constitute full and complete compensation for
Consultant’s Services and for all obligations assumed by Consultant under this
Agreement. Consultant will be responsible for payment of all income, social
security and other taxes assessed against fees paid by Planar to Consultant
under the terms of this Agreement.

 

4. Reporting to Planar’s Facilities. Consultant is not required to report to
work at Planar’s offices during any particular work hours, except for such
meetings as may be necessary to deliver Services and/or report on Service
delivery progress.

 

5. Ownership of Copyrights. Any original works of authorship, including any
written, pictorial, graphic or audiovisual work, conceived or created by
Consultant under this Agreement shall be the property of Planar, and Consultant
hereby assigns and agrees to assign to Planar all of Consultant’s rights,
including the rights of copyright, in any such work.

 

6. Status of Consultant. Consultant agrees that Consultant is an independent
contractor and not an employee of Planar, nor subject to the direct supervision
or control by Planar, and that Consultant shall not be eligible for Planar
employee benefits.

 

7. Term and Termination. This Agreement may be terminated by either party by
written notice to the other, with immediate effect, if the other party is in
default in the performance of its obligations hereunder or under any outstanding
Services or any requirements under the Separation Agreement and Release dated
September 26, 2005.

 

        PLANAR SYSTEMS, INC.

/s/ Balaji Krishnamurthy

--------------------------------------------------------------------------------

      By:  

/s/ Gregory H. Turnbull

--------------------------------------------------------------------------------

Balaji Krishnamurthy           Gregory H. Turnbull September 26, 2005          
Chairman of the Board

 

1 – CONSULTING AGREEMENT